DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                           Claim Rejections - 35 USC § 112
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


           Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.            In claim 15, it is not clear what is meant by the term “raw container”.  How or in what way is the container considered to be “raw”?  For the purpose of examination, said container is considered to be “raw” not for itself but for what is containers - green coffee beans which are considered to be “raw”.                                       Claim Rejections - 35 USC § 1023.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.       Claims 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murray (U.S. Patent No. 4484064).in combination with said roasting and grinding system.                                                 Claim Rejections - 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       Claims 1-4, 6- 9, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable JPH1166419 (JP419) taken together with GB2530680 (GB), Hoon (Published U.S. Application No. 2016/0374504), Hibi (U.S. Patent No. 8067049), Krebs (Published U.S. Application No. 2009/0098264), Home Roasting 101, and Food Safety.          JP419 discloses a roasting and grinding system for preparing and delivering on demand roast and ground coffee, the system comprising several raw containers 1 each require further multiple grinding units to match the number of raw container and conservation areas, such is not seen as a patentable distinction.  JP419 is open to different modifications therein (paragraph 52), and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have duplicated parts within the apparatus including the grinding areas as a matter of preference.  It has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
         JP419 is silent regarding a crushing unit for reduction in the size of the green coffee beans prior to roasting.  However, GB teaches a coffee machine that provides storage for green coffee beans, a roaster and a subsequent grinder wherein the great coffee beans are pre-ground, inherently using a grinding unit (i.e. crushing unit) to increase the surface area of the beans exposed to heat in the roasting step (and, 
         Claim 17 further calls for attaching and detaching said raw containers using a coupler.  However, such fastening element would have been well within the purview of a skilled artisan, and, absent a showing of unexpected results, it would have been further obvious to have employed any fastener including a coupler as a matter of preference.6.      Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable JPH1166419 (JP419) taken together with Fain (Published U.S. Application No. 2016/0338525), GB2530680 (GB), Hoon (Published U.S. Application No. 2016/0374504), Hibi (U.S. Patent No. 8067049), Krebs (Published U.S. Application No. 2009/0098264), Home nd full paragraph of page 19).  It would have been further obvious to have included such step of crushing green coffee beans in the process of JP419 for such reason.9.      Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable JPH1166419 (JP419) taken together with Satake (U.S. Patent No. 5076157), GB2530680 (GB), Hoon (Published U.S. Application No. 2016/0374504), Hibi (U.S. Patent No. 8067049), Krebs                                                        Response to Arguments
12.      Applicant's arguments filed 4/30/21 have been fully considered in view of the claimed amendments filed 4/30/21.  However, same are not persuasive in view of the new grounds of rejection as set forth above.


          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      


Anthony Weier
July 1, 2021





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 3 requires said multiple grinding units to match the number of conservation containers,